DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This final office action is responsive to Applicant’s submission filed 06/06/2022. Currently, claims 1-3, 5, 6, 8, 10-12, 14, 15 and 17-25 are pending. Claims 1, 3, 5, 6, 10, 12, 14, 15, 18 and 20 have been amended. Claims 21-25 are newly added. Claims 4, 7, 9, 13 and 16 have been cancelled. Claims 1-3, 5, 6, 8 and 18-25 are being examined for the purpose of this prosecution. Claims 10-12, 14, 15 and 17 have been withdrawn from further consideration. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3, 5, 6, 8 and 18-25) in the reply filed on 06/06/2022 is acknowledged.

This application is in condition for allowance except for the presence of claims 10-12, 14, 15 and 17 directed to an invention non-elected without traverse.  Accordingly, claims 10-12, 14, 15 and 17 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 3 recites the limitation "the customer’s second mobile device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 3 recites the limitation "a third set of gaze data…" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 3 recites the limitation "the store exit identification" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 6 recites the limitation "the customer’s ownership" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 6 recites the limitation "the customer" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 20 recites the limitation "the store exit identification" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 

Allowable Subject Matter
Claims 1-3, 5, 6, 8, 10-12, 14, 15 and 17-25 are allowed over prior art. 

Claims 3, 6 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: 
None of the cited and/or relevant prior art teaches the combination: 
“receiving, by the one or more processors in the first customer’s second mobile device, from the smart contact lenses worn by the first customer, a second set of gaze data identifying the unlocked product for transfer to a second customer; 
receiving, by the one or more processors in the first customer’s second mobile device, from the smart contact lenses worn by the first customer, a third set of gaze data identifying the second customer; and 
sending, by the one or more processors in the first customer’s second mobile device, to the program in the store server, a request to transfer ownership of the unlocked product from the first customer to the second customer based, at least in part, on the third set of gaze data identifying the second customer”, 
as recited in claim 1. 
Claim 18 recites similar limitations as set forth in claim 1, and therefore is patentable over prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687